Per Curiam:—
An inspection of the transcript of the record and proceedings in the case of Robinson & Thatcher v. Cunningham, in the District Court of Montana, shows clearly that the suit in Montana was pending at the time this suit was commenced in Utah; and that it was between the same parties; and that the same cause of action alledged in the Plaintiff’s complaint here was involved in the pleadings in the Court of Montana, and was adjudicated upon in that Court.
It is difficult to see what pretext the Probate Court could find for rendering judgment for the Plaintiff. He had litigated his cause of action with the Defendants in a Court of competent jurisdiction, and there had been rendered against him-and in favor of the Defendants a judgment for $1,600 and costs.
The proceedings in the Probate. Court were marked by a total disregard of all judicial comity, which must exist in all well regulated communities and Governments, without which there can be no safety to the. citizens of any State or District.
The Constitution and Laws of the United States relative to the effect which shall be given in our States to judicial proceedings in another, were wholly disregarded. It would seem that no ordinary obliquity of the human mind could have produced such result;
*33The judgment of the District Court, reversing that of the Probate Court, must be affirmed, and it is so ordered.